UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY ANTHONY BEACH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01226-PMD-1)


Submitted:   April 23, 2015                   Decided:   May 1, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Robert Nicholas Bianchi, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Anthony Beach appeals the district court’s judgment

revoking his supervised release and sentencing him to 11 months’

imprisonment.        Counsel has filed a brief pursuant to Anders v.

California,     386 U.S. 738   (1967),      stating      that   there      are    no

meritorious grounds for appeal but questioning whether Beach’s

revocation sentence is plainly unreasonable.                      Beach was advised

of his right to file a pro se supplemental brief, but he has not

done so.

       In accordance with Anders, we have thoroughly reviewed the

record in this case and conclude that Beach’s sentence is not

plainly unreasonable and that there are no meritorious grounds

for appeal.      We therefore affirm the district court’s judgment.

See United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(“We    will   affirm    a     revocation       sentence   if    it    is   within      the

statutory maximum and is not plainly unreasonable.” (internal

quotation marks omitted)).               This court requires that counsel

inform Beach, in writing, of the right to petition the Supreme

Court    of    the   United     States   for      further       review.      If    Beach

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                        Counsel’s

motion must state that a copy thereof was served on Beach.



                                            2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3